 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 69 
In the House of Representatives, U. S.,

July 22, 2009
 
RESOLUTION 
Recognizing the need to continue research into the causes, treatment, education, and an eventual cure for diabetes, and for other purposes. 
 
 
Whereas diabetes mellitus is a chronic disease caused by the inability of the pancreas to produce insulin or to use the insulin produced in the proper way;  
Whereas in the case of Type I diabetes or insulin-dependent diabetes, formerly called juvenile-onset diabetes because it tends to affect persons before the age of 20, the pancreas makes almost no insulin;  
Whereas in the case of Type II diabetes or non-insulin-dependent diabetes, which comprises about 90 percent of all cases of diabetes, the pancreas produces a reduced amount of insulin or the cells do not respond to the insulin;  
Whereas this year 23.6 million Americans suffer from one form or another of this disease, and 5.7 million people go undiagnosed, commonly known as pre-diabetes;  
Whereas 2.0 million or 8.2 percent of all Latino Americans aged twenty years or older have diabetes, and Latino Americans are 1.5 times more likely to have diabetes than non-Latino whites of similar age;  
Whereas Mexican-Americans, the largest Latino subgroup in the United States, are more than twice as likely to have diabetes as non-Latino whites of similar age;  
Whereas residents of Puerto Rico are 1.8 times more likely to have diagnosed diabetes than United States non-Latino whites;  
Whereas diabetes affects individuals in different ways, and as a result, treatment programs will vary;  
Whereas diabetes in the Latino community can result in a high prevalence of complications, such as foot problems and amputations, kidney failure that may lead to chronic or end stage renal disease, blindness, numbness and loss of sensation in the legs, heart attacks and strokes, and eventually death;  
Whereas individuals suffering from diabetes can reduce their risk for complications if they are educated about their disease; learn and practice the skills necessary to better control their blood glucose, blood pressure, and cholesterol levels; exercise; and receive regular checkups;  
Whereas targeted health communications to the public are vital in disseminating information about diabetes and the need to live a healthy lifestyle;  
Whereas the Latino Diabetes Association, a nonprofit organization devoted to aggressive diabetes education, has worked tirelessly to raise funds for diabetes education and to find the causes of and cure for diabetes; and  
Whereas the month of July of 2009 would be an appropriate month to recognize Latino Diabetes Awareness Month in order to educate Latino communities across the Nation about diabetes and the need for research funding, accurate diagnosis, and effective treatments: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the need to continue research into the causes, treatment, education, and an eventual cure for diabetes;  
(2)commends those hospitals, community clinics, educational institutes, and other organizations that are— 
(A)working to increase awareness of diabetes; and  
(B)conducting research for methods to help patients and families in the Latino community suffering from diabetes;  
(3)congratulates the work of the Latino Diabetes Association for its great efforts to educate, support, and provide hope for individuals and their families who suffer from diabetes;  
(4)supports the designation of an appropriate month to recognize Latino Diabetes Awareness Month; and  
(5)calls upon the people of the United States to observe the month with appropriate programs and activities.  
 
Lorraine C. Miller,Clerk.
